UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-4402


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

NICHOLAS SHAMAR GRIFFIN,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. James C. Dever III, District Judge. (7:18-cr-00174-D-1)


Submitted: March 23, 2021                                         Decided: March 26, 2021


Before THACKER, QUATTLEBAUM, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sophia L. Harvey, LIAO HARVEY PC, Winston-Salem, North Carolina, for Appellant.
David A. Bragdon, Assistant United States Attorney, Jennifer P. May-Parker, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Nicholas Shamar Griffin pled guilty to conspiracy to distribute and possess with

intent to distribute powder cocaine and more than 280 grams of crack cocaine, in violation

of 21 U.S.C. § 846, and possession with intent to distribute cocaine, in violation of 21

U.S.C. § 841(a)(1), and was sentenced to 293 months’ imprisonment. On appeal, Griffin’s

attorney has filed a brief in accordance with Anders v. California, 386 U.S. 738 (1967), in

which she asserts that there are no meritorious grounds for appeal, but questions the validity

of Griffin’s guilty plea and the reasonableness of his sentence. Although advised of his

right to file a supplemental pro se brief, Griffin has not done so. For the reasons that follow,

we affirm.

       Before accepting a guilty plea, the district court must conduct a colloquy in which

it informs the defendant of, and determines that he understands, the nature of the charges

to which he is pleading guilty, any mandatory minimum penalty, the maximum penalty he

faces, and the rights he is relinquishing by pleading guilty. Fed. R. Crim. P. 11(b)(1);

United States v. Williams, 811 F.3d 621, 622 (4th Cir. 2016). The court also must ensure

that the defendant’s plea is voluntary in that it did not result from force, threats, or promises

outside the plea agreement, and is supported by an independent factual basis. Fed. R. Crim.

P. 11(b)(2), (3). Because Griffin did not move to withdraw his guilty plea or otherwise

preserve any error in the plea proceedings, we review the adequacy of the plea colloquy

for plain error. Williams, 811 F.3d at 622. Our review of the transcript reveals that the

district court fully complied with the requirements of Fed. R. Crim. P. 11, that a factual



                                               2
basis supported the plea, and that Griffin’s plea was knowingly and voluntarily entered.

We find no error, let alone plain error.

       Next, counsel questions whether Griffin’s sentence is reasonable. We review a

criminal sentence, “whether inside, just outside, or significantly outside the Guidelines

range,” for reasonableness “under a deferential abuse-of-discretion standard.” Gall v.

United States, 552 U.S. 38, 41 (2007). This review requires consideration of both the

procedural and substantive reasonableness of the sentence. Gall, 552 U.S. at 51. In

determining procedural reasonableness, we examine, among other factors, whether the

district court properly calculated the defendant’s advisory Guidelines range, gave the

parties an opportunity to argue for an appropriate sentence, considered the 18 U.S.C.

§ 3553(a) factors, selected a sentence based on facts that were not clearly erroneous, and

sufficiently explained the selected sentence. Id. at 49-51.

       Only after determining that the sentence is procedurally reasonable do we consider

whether it is substantively reasonable, “tak[ing] into account the totality of the

circumstances.” Id. at 51. “Any sentence that is within or below a properly calculated

Guidelines range is presumptively reasonable. Such a presumption can only be rebutted

by showing that the sentence is unreasonable when measured against the 18 U.S.C.

§ 3553(a) factors.” United States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014) (citation

omitted).

       Our review of the sentencing transcript reveals no significant procedural or

substantive errors. Griffin’s sentence of 293 months’ imprisonment falls within his

properly calculated advisory Sentencing Guidelines range of 235 to 293 months. The

                                             3
district court allowed the parties to present arguments, gave Griffin the opportunity to

allocute, considered the relevant 18 U.S.C. § 3553(a) sentencing factors, and explained the

selected sentence. We find that Griffin has not met his burden of rebutting the presumption

that his within-Guidelines range sentence is reasonable.

       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious issues for appeal. We therefore affirm the criminal judgment. This

court requires that counsel inform Griffin, in writing, of the right to petition the Supreme

Court of the United States for further review. If Griffin requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation. Counsel’s motion must state that a copy

thereof was served on Griffin.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                             4